MR. JUSTICE MORRISON,
dissenting:
I respectfully dissent.
Section 53-21-102(14), MCA, provides in part as follows:
“No person may be involuntarily committed to a mental health facility or detained for evaluation and treatment because he is . . . suffering from a mental disorder unless the condition causes him to be seriously mentally ill within the meaning of this part.”
The State must prove physical facts beyond a reasonable doubt and all other matters by clear and convincing evidence. To prove imminent threat of injury requires a showing of overt acts, recent enough to be relevant to the present condition. Section 53-21-126(2), MCA.
I find this record to be devoid of any substantial credible evidence to support a finding of “overt acts.” A fair summary of the evidence against J.B. is the following: (1) He masturbated during his last hospitalization. (2) He reached out and touched female staff on the “breast or on the rear.” (3) A report to a nurse that he had feelings of urges to kill which were described as, not so much a threat of violence, but J.B.’s feelings. (4) At the time J.B. was apprehended he was driving an automobile around in circles in an open field and when stopped spouted “religious ideation.”
Dr. Rich gave an expert opinion in addition to the proof outlined above. The doctor stated: “I feel that this illness is very devastating to him and potentially is a danger to others.”
The summary of evidence against J.B. shows him to be bizarre. More should be required for commitment. This case sets a dangerous precedent for incarceration of those deemed to be different.
The courts should be vigilant in protecting the rights of those sought to be committed. The discharge of judicial responsibility includes rigorous application of the statutory mandate. The State has failed to prove that J.B. took overt acts to create a present danger to *512either himself or others. The failure of such proof should require reversal of the involuntary commitment.